SUMMARY ORDER
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the district court be and it hereby is AFFIRMED.
Defendant-appellant Martin A. Lehman appeals from the district court’s dismissal, pursuant to Fed.R.Civ.P. 12(b)(1) and (6), of Lehman’s seventh cause of action in his 42 U.S.C. §§ 1983, 1985, 1986 and 1988 complaint against defendants. Lehman argues that this cause of action was erroneously dismissed because the Fourteenth Amendment is “separate and distinct from” 42 U.S.C. § 1985(3). We affirm.
We review “de novo the district court’s decision to dismiss a complaint for failure to state a claim, taking all factual allegations as true and construing all reasonable inferences in the plaintiffs favor.” Lee v. Bankers Trust Co., 166 F.3d 540, 543 (2d Cir.1999).
In his seventh cause of action, plaintiff alleges that “[defendants have acted under color of law pursuant to official policy in conjunction with law enforcement officials in contravention of Plaintiffs constitutional and statutory rights as set forth, but not limited to, the Fourth and Fourteenth Amendments to the United States Constitution, as well as 42 U.S.C. § 1983, 42 U.S.C. § 1985, 42 U.S.C. § 1986 and 28 U.S.C. § 1343.” The district court dismissed the seventh cause of action because it “essentially repeats the claims in the first, second, and third causes of action.” Lehman argues that the cause of action was erroneously dismissed because the Fourteenth Amendment is “separate and distinct from” 42 U.S.C. § 1985. However, we agree with the district court that the substance of Lehman’s seventh cause of action is the same as his prior claims. The seventh claim does not allege any additional facts or legal theories different from those alleged in his first three causes of action, particularly conspiracy, false arrest and malicious prosecution. The only *255difference between the seventh and the prior causes of action is that in the seventh Lehman includes the Fourteenth Amendment as a basis for his action. However, when § 1983 provides a remedy, an implied cause of action grounded directly in the Constitution is not available. See Pauk v. Bd. of Trustees of City Univ. of New York, 654 F.2d 856, 865 (2d Cir.1981). Thus, the seventh cause of action was redundant of the prior causes of action and the district court correctly dismissed it.
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.